Case: 09-50557   Document: 00511114941    Page: 1   Date Filed: 05/18/2010




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                  Fifth Circuit

                                               FILED
                                                               May 18, 2010
                               No. 09-50557
                                                               Lyle W. Cayce
                                                                    Clerk




ROBERT WALKER,

                                        Plaintiff,

versus

VOYAGER CHARTERS, L.L.C.,

                                        Third Party Defendant-Appellant,

versus

JOHN PAUL DEJORIA,

                                        Third Party Defendant-Appellee.




                Appeal from the United States District Court
                     for the Western District of Texas
                           USDC No. 1:08-CV-27
   Case: 09-50557       Document: 00511114941          Page: 2    Date Filed: 05/18/2010

                                       No. 09-50557

Before GARWOOD, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       This is a dispute regarding an alleged agreement to buy an aircraft. Voy-
ager Charters, L.L.C. (“Voyager”), claims that Robert Walker breached a promise
to buy the aircraft and that John DeJoria is liable for the breach because Walker
served as DeJoria’s agent and partner in the agreement to purchase. Voyager
also made claims of fraud, negligent misrepresentation, and promissory estoppel.
The district court granted summary judgment for DeJoria.
       The court accurately stated that “the central issue . . . is whether Robert
Walker possessed either actual or apparent authority to enter into the . . . agree-
ments on John Paul DeJoria’s behalf.” In a lengthy, detailed, and convincing
twenty-two-page Amended Order entered on June 16, 2009, the court, with am-
ple and specific reference to the summary judgment record, explained that “Mr.
Walker had neither actual nor apparent authority to act on Mr. DeJoria’s
behalf.”
       We have reviewed the briefs and applicable law and pertinent portions of
the record. The summary judgment is AFFIRMED, essentially for the reasons
cogently explained by the district court.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              2